Citation Nr: 1217147	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  06-22 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for melanoma, heart condition, and diabetes. 

4.  Entitlement to a total disability rating due to individual unemployability resulting from service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to January 1946.  The record indicates that he participated in combat and was wounded during World War II. 

This matter comes to the Board of Veterans' Appeals (the Board) on appeal from August 2005 and April 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (the RO) in Detroit, Michigan. 

In February 2010 and May 2011, the Board remanded the Veteran's claims. The VA Appeals Management Center (AMC) continued the previous denials in February 2011 and March 2012 supplemental statements of the case (SSOCs).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings. 

The issues of entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD) and entitlement to service connection for dementia have been raised by the record in a statement dated in February 2010, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran failed to report for a scheduled VA examination in May 2010 without good cause. 
2.  The competent and probative evidence does not support a finding that the Veteran's bilateral hearing loss disability is related to his military service.

3.  The competent and probative evidence does not support a finding that the Veteran's tinnitus is related to his military service.

4.  The competent and probative evidence of record does not support a finding that additional treatment for melanoma, heart condition, and diabetes as a result of VA treatment prior to 1998 was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or was due to an event not reasonably foreseeable. 

5.  The competent and probative evidence of record demonstrates that the Veteran's service-connected disabilities alone are not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for entitlement to compensation for additional disability due to treatment for melanoma, heart condition, and diabetes due to VA treatment prior to 1998 under the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011). 

4.  The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5017 (West 2002); 38 C.F.R. §§ 3.159, 3.341, 4.16, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability and tinnitus; entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for melanoma, heart condition, and diabetes; and entitlement to TDIU.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in February 2010 and May 2011, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to provide proper notice to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA), obtain outstanding VA treatment records and associate these records with the Veteran's claims folder, and schedule the Veteran for a VA examination with respect to his bilateral hearing loss, tinnitus, and TDIU claims as well as obtain a VA medical opinion with respect to the Veteran's § 1151 claim and associate a report of the examination and opinion with the Veteran's claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided appropriate VCAA notice.  This will be discussed in greater detail below.  Additionally, the AMC obtained outstanding VA treatment records and associated a report of these treatment records with the Veteran's claims folder.  Further, a VA medical opinion was obtained with regard to the Veteran's § 1151 claim and a report of the opinion was associated with his claims folder.  Moreover, as will be discussed below, the Veteran was scheduled for a VA examination for his bilateral hearing loss disability, tinnitus, and TDIU claims; however, he failed to report for the examinations.  The Veteran's claims were readjudicated via the February 2011 and March 2012 SSOCs.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA and its pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).
In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by letters mailed in February 2005, February 2006, April 2010, and August 2011 and notice with respect to the effective-date element of the claim, by a letter mailed in March 2006.  Although the April 2010 and August 2011 VCAA letters and March 2006 letter pertaining to the effective-date element of the claim were provided after the initial adjudication of the claims, the Board finds that the Veteran has not been prejudiced by the timing of these letters.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claims in February 2011 and March 2012 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating these claims.  The evidence of record includes the Veteran's service treatment records, statements from the Veteran and his wife, as well as private and postservice VA treatment records.  

Under 38 C.F.R. § 3.159(c)(4) (2011), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the duty to assist the Veteran by affording him the opportunity to report for a VA examination with respect to his bilateral hearing disability, tinnitus, and TDIU claims, the Board remanded the case in February 2010.  The Veteran was subsequently scheduled for VA examination in May 2010.  He was informed in a letter from the AMC dated in April 2010 that he was scheduled for the examination, and that if he could not keep the appointment or wanted to be rescheduled, he should contact the medical facility on the appointment notice as soon as possible.  He was also informed that "[w]hen a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated on the evidence of record, or even denied.  Examples of good cause include, but are not limited to, illness or hospitalization, death of a family member, etc."  However, a VA memorandum associated with the Veteran's claims folder indicates that the Veteran failed to report for the examination with no request from the Veteran to reschedule the examination or statement from the Veteran as to why he was unable to attend the examination.

It is regrettable that the Veteran failed to report for his scheduled VA examination.  However, there is no indication that the Veteran attempted to reschedule his appointment.  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). 

The Board further notes that, where entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record and for a claim an increase for increase the claim shall be denied.  38 C.F.R. § 3.655(b).  There is of record no indication that the Veteran showed good cause for his failure to report for the scheduled examination.  

As noted above, the Veteran must cooperate in this development of the evidentiary record to its fullest extent, and his failure to cooperate may precipitate action adverse to the interests of his claims.  It is clear that VA has done its utmost to develop the evidence with respect to the Veteran's claims.  Any failure to develop the claims rests with the Veteran himself.  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  Accordingly, pursuant to 38 C.F.R. § 3.655, the Board shall evaluate the Veteran's bilateral hearing loss disability and tinnitus claims based on the evidence of record and will deny his TDIU claim.

A VA medical opinion was obtained with respect to the Veteran's § 1151 claim in August 2011.  The report of the opinion reflects that the examiner reviewed the Veteran's claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA medical opinion is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of an accredited representative.  In his June 2006 and November 2007 substantive appeals [VA Form 9], the Veteran declined the option of testifying at a personal hearing before the Board.

Accordingly, the Board will proceed to a decision as to the issues on appeal.

Service connection for bilateral hearing loss disability and tinnitus

Because the outcome as to both issues involves the application of virtually similar law, the Board will address the two issues together.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011). 

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

The Court has held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) presumption only relates to the question of service incurrence, it does not relate to questions of whether the veteran has a current disability or whether there was a nexus between the in-service event and the current disability.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is claiming entitlement to service connection for a bilateral hearing loss disability and tinnitus, which he contends is due to his military service.  See, e.g., the Veteran's claim for VA benefits dated in December 2005.

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), the competent and probative evidence indicates that the Veteran currently suffers from a bilateral hearing loss disability and tinnitus.  Notably, a private audiological evaluation report conducted by S.R., M.A./M.S., C.C.C. in June 2006 documents a bilateral hearing loss disability.  The results of the audiologic evaluation are in graphical form but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 ( 1995), the Court determined that the Court could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Board, as the finder of fact, is empowered to make factual findings in the first instance.  Puretone threshold during the June 2006 examination was in excess of 26 dB in each ear at 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz.  Accordingly, the Veteran met the regulation criteria for a bilateral hearing disability under 38 C.F.R. § 3.385.  Moreover, the Veteran has complained of bilateral tinnitus.  The Board notes that ringing in the ears is a  symptom that is capable of being identified, though not diagnosed, by a layperson,  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), and further finds the Veteran's complaints of ringing in the ears to be credible.  Hickson element (1) is, therefore, satisfied as to both claims.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board will address disease and injury separately.

Concerning in-service disease, a review of the Veteran's service treatment records reveals no evidence of a bilateral hearing loss disability or tinnitus.  Additionally, the record does not reflect medical evidence showing any manifestations of hearing loss disability during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings of a hearing loss disability until December 2005 (more than 55 years after his separation from active service) that are consistent with a hearing loss disability.  Accordingly, Hickson element (2) is not met with respect to disease.

With respect to in-service injury, the Veteran's personnel records confirm that his Military Occupational Specialty (MOS) was a truck driver which indicates that he was likely to have had extensive exposure to noise in service.  Furthermore, the record indicates that he participated in combat and was wounded during World War II.  Exposure to acoustic trauma, including combat related noise exposure, is established.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Hickson element (2) is satisfied.

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence of record and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current bilateral hearing loss disability and tinnitus are not related to his military service.  Pertinently, the medical evidence currently associated with the Veteran's VA claims folder is absent an opinion as to a possible causal relationship between the Veteran's bilateral hearing loss disability and tinnitus and his military service.  

Notably, the Veteran has not submitted any competent opinion indicating that his bilateral hearing loss disability and/or tinnitus are related to his military service.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including difficulty hearing and ringing in his ears), has presented no probative clinical evidence of a nexus between either his bilateral hearing loss disability or tinnitus and his military service.   The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to acoustic trauma during service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current bilateral hearing loss disability and tinnitus.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his bilateral hearing loss disability and tinnitus and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board again notes that the provisions of 38 U.S.C.A. § 1154(b) only provide an evidentiary presumption concerning events in service; they do not provide a substitute for evidence of a causal nexus between a combat service injury or disease and a current disability, or the continuation of symptoms subsequent to service.  See Wade v. West, 11 Vet. App. 302, 305 (1999), as well as Libertine, Gregory and Kessel, all supra.  Moreover, as noted immediately above, the evidence of record is absent indication of either a bilateral hearing loss disability or tinnitus for decades after separation from service.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a bilateral hearing loss disability and tinnitus continually since service.  However, the first postservice evidence of complaint of, or treatment for, a bilateral hearing loss disability or tinnitus is dated in December 2005.  See the Veteran's claim for VA benefits dated in December 2005.  This was more than 55 years after the Veteran left service in January 1946.  

While the Veteran is competent to report hearing loss and tinnitus over the years since service, the Board finds that his current statements regarding a continuity of a bilateral hearing loss disability and tinnitus since service are not credible.  In this regard, to the extent that he is contending that his hearing loss disability and tinnitus originated during service, such contention is directly contradicted by contemporaneous service treatment records that show that neither a hearing loss disability nor tinnitus was reported at the time of his service discharge or that the Veteran complained of problems associated with his hearing or tinnitus.  Similarly, the remainder of his service treatment records contain no record of any complaint, treatment, or diagnosis of a hearing loss disability or tinnitus.  There is no competent medical evidence that the Veteran complained of or was treated for either a bilateral hearing loss disability or tinnitus for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claims fail on this basis.  
 
Once again, the Board notes that the Veteran was scheduled for a VA examination of his hearing loss and tinnitus after which it would have been expected for the examiner to express competent medical opinions regarding the etiology of this hearing loss and tinnitus, including whether or not these disabilities were related to the noise exposure in service.  The Veteran failed to report for this examination, and the Board is forced to decide his claims based on the available evidence.  The preponderance of this evidence is against his claims for service connection for hearing loss and tinnitus. 38 C.F.R. § 3.655 (b). 

Compensation benefits under 38 U.S.C.A. § 1151

Effective October 1, 1997, the United States Congress amended 38 U.S.C.A.          § 1151.  See § 422(a) of PL 104-204.  The purpose of the amendment was, in effect, to overrule the United States Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which held that no showing of negligence was necessary for recovery under § 1151.  In pertinent part, § 1151, as amended, reads as follows:  

Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or  death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or 

(B) an event not reasonably foreseeable.

See 38 U.S.C.A. § 1151 (2011).  

From the plain language of the statute, it is clear that to establish entitlement to       § 1151 benefits, all three of the following factors must be shown:  (1) Disability/additional  disability, (2) that VA hospitalization, treatment, surgery,  examination, or training was the cause of such disability, and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

For all claims received after October 1, 1997, 38 C.F.R. § 3.361 is the regulation that implements 38 U.S.C.A. § 1151.

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part involved or system  separately.  See 38 C.F.R.            § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish causation.  See 38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, the Veteran must show that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and VA failed to exercise the degree of care that would be expected of a reasonable health care  provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed  consent.  38 C.F.R. § 3.361(d)(1)(ii).  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  Id.

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

The Veteran contends that compensation is warranted pursuant to 38 U.S.C.A. § 1151 because of failure on the part of the VA Outpatient Clinic in Gaylord, Michigan, to diagnose and treat melanoma, a heart condition, and diabetes in their early stages prior to 1998. 

A VA treatment record dated in February 1995 appears to the earliest diagnosis of melanoma.  At that time, skin tags were also noted upon examination of the Veteran.  He subsequently underwent removal of skin lesions on the back and neck in June 1995, and the lesions were reported as benign.  A VA treatment record dated in July 1998 documented the Veteran's report of heart disease.  Treatment records from Munson Medical Center indicate that in November 1998 the Veteran was diagnosed with Stage II malignant melanoma which resulted in surgery for excision and subsequent interferon therapy.  He was diagnosed with coronary artery disease and underwent cardiac catheterization in December 1998, with subsequent wide excision and axillary node dissection which was performed in January 1999.  The pathology report from the January 1999 wide excision indicated diagnosis Clark level IV lesion, superficial spreading type melanoma.  The Veteran was diagnosed with diabetes mellitus type II in March 2002.  He also developed left ocular melanoma which was diagnosed in 2003. 

In a November 2005 letter, the Veteran's primary care doctor, Dr. C.M., stated that the Veteran's first appointment with her was on September 16, 1998.  She noted that, in reviewing his prior medical records that he had a reported history of the mole that was diagnosed as a malignant melanoma under her treatment; and a past medical history of shortness of breath, chest pain with and without exertion, persistent intermittent cough, and known hypertension resulting in cardiac stenting done in December 1998.  She also noted that the Veteran had a metastatic ocular melanoma in his left eye treated by radiation in May 2003.  She felt that the Veteran's VA benefits should be increased. 

Having reviewed the record, the Board finds that entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 is not warranted.  In this regard, a VA medical opinion was obtained in August 2011 with respect to this claim.  The VA examiner noted a review of the Veteran's claims folder, and specifically documented the Veteran's medical history and treatment discussed above.  The VA examiner thereafter concluded that there was "no carelessness, negligence, lack of proper skill or error in judgment on the part of VA in furnishing medical treatment of the [V]eteran which would have resulted in the development of melanoma, heart disease or diabetes mellitus type 2."  He further concluded that there is no evidence of failure to properly diagnose and treat melanoma, heart disease, or diabetes mellitus type 2.  The examiner's rationale for his conclusion was based on a review of the Veteran's medical history, and he specifically noted VA medical records prior to 1998 which indicate that the Veteran was educated and informed of his higher risk factors for coronary artery disease, diabetes mellitus type 2, and recurrence of malignant melanoma.  The examiner also reported that the Veteran's risk factors included smoking, obesity, high blood pressure, and high cholesterol.  He further noted that the medical records indicate on multiple occasions that "the Veteran was noncompliant with his medications which he took when he felt they were needed and not as prescribed."  Accordingly, the examiner reported that the Veteran's VA diagnosed and medically managed conditions for malignant melanoma, heart disease, and diabetes mellitus type 2 were appropriately addressed and medically managed by the Veteran's VA healthcare providers.       

The August 2011 VA medical opinion report appears to have been based upon thorough review of the record and thoughtful analysis of the Veteran's medical history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].    
The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  See Jandreau and Buchanan, both supra.

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including shortness of breath and chest pain), has presented no clinical evidence that the increased severity of his melanoma, heart disease, and diabetes mellitus was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or was due to an event not reasonably foreseeable prior to 1998.  The Board finds that the Veteran as a lay person is not competent to base such a determination.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to his additional disability with respect to his melanoma, heart disease, and diabetes mellitus was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or was due to an event not reasonably foreseeable prior to 1998 to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence that his additional disability with regard to his melanoma, heart disease, and diabetes mellitus was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or was due to an event not reasonably foreseeable.

In sum, the competent and probative evidence of record shows that the Veteran received treatment for melanoma, heart disease, and diabetes mellitus following VA treatment for melanoma.  However, the August 2011 VA medical opinion clearly indicates that such an additional disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable with respect to treatment for melanoma prior to 1998.  

To the extent that the Veteran contends that he underwent the June 1995 removal of skin lesions on his back and neck without informed consent, the Board observes that his VA claims folder is devoid of an informed consent form which has been signed by the Veteran.  However, as noted above, "Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  See 38 C.F.R. § 3.361(d)(1)(ii).  Review of the VA operation report shows that informed consent was obtained by VA.  See the June 1995 VA operation report.  As such, to the extent that the Veteran asserts that he did not provide informed consent, the Board finds his contentions are not credible in light of the evidence contained in contemporaneous treatment records indicating that the Veteran was informed of the risks involved with the surgery and chose to have the procedure.  There is no credible evidence to suggest that the treatment the Veteran received was performed without the Veteran's informed consent.  

In this case, the competent and probative evidence establishes that the Veteran's current melanoma, heart disease, and diabetes mellitus are not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable prior to 1998.  38 U.S.C.A. § 1151 (West 2002).

In sum, the Board finds that the preponderance of the evidence is against the claim.  There is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied. 

TDIU

The Board notes that the Veteran's TDIU claim is based on his contention that he is unable to work in carpentry work due to difficulty with lifting associated with his service-connected left shoulder disability.  See the February 2006 VA examination report.  As such, pursuant to the February 2010 Board remand, a VA examination was to be scheduled in order to determine the effect of his service-connected disabilities on his employability.  The Veteran was subsequently scheduled for a May 2010 VA examination.  He was informed in a letter from the AMC dated in April 2010 that he was scheduled for the examination, and that if he could not keep the appointment or wanted to be rescheduled, he should contact the medical facility on the appointment notice as soon as possible.  He was also informed that "[w]hen a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated on the evidence of record, or even denied.  Examples of good cause include, but are not limited to, illness or hospitalization, death of a family member, etc."  As mentioned above, a VA memorandum dated in May 2010 indicates that the Veteran failed to report for the scheduled examination. The memorandum does not show a reason for the failure to report or that the Veteran made any attempt to contact VA to request that his examination be scheduled. 
 
When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, the following actions shall be taken, as appropriate.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).

The Board observes that the Veteran is currently service-connected for a left shoulder disability, rated as 20 percent disabling, and posttraumatic stress disorder (PTSD), rated as 10 percent disabling.  Indeed, a claim for a TDIU rating, where service connection has previously been established for the underlying condition or conditions, shares the essential characteristics of a claim for increase.  Suttman v. Brown, 5 Vet. App. 127 (1993).

With the foregoing in mind, the Veteran's claim is certainly not an original compensation claim.  Significantly, the record indicates that entitlement to TDIU was denied in February 2011 and March 2012 SSOCs.  As such, this claim falls within the parameters of a claim for increase and a failure to report for an examination "shall be denied" unless good cause for the Veteran's failure to report is demonstrated.

In the February 2011 SSOC, the AMC informed the Veteran that it had received a notice of his failure to report for the VA examination.  The claim was denied because there was no evidence to substantiate his claim.  He was given 30 days to respond to the SSOC with additional comments or evidence. The record does not reflect that the SSOC was returned as undeliverable, and thus the Veteran is presumed to have received it.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the presumption of regularity of the administrative process applies to notices mailed by the VA)).  The Veteran has not since provided any evidence of good cause or expressed a willingness to appear for an additional VA examination. 

The Board has reviewed the evidence of record and finds that based upon the application of 38 C.F.R. § 3.655 (b), the Veteran's claim for entitlement to TDIU must be denied.  The Veteran was informed of the consequences for failing to report for the additional VA examination, and he was provided 30 days to submit comment on that finding.  He did not submit any evidence or argument as to his reason for not reporting for the examination.  Thus, the Board finds that the Veteran has not submitted any evidence of "good cause" for his failure to report for the scheduled VA examination for his TDIU claim, and his claim must be denied.  38 C.F.R. § 3.655 (b). 

(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for melanoma, heart condition, and diabetes is denied. 

Entitlement to TDIU is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


